Citation Nr: 1523942	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-36 638	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for gulf war syndrome, claimed as joint pain, diagnosed as mild arthritis of the knee.

2.  Entitlement to an initial rating greater than 50 percent for post-traumatic stress disorder (PTSD) with major depression.

3.  Entitlement to extension of a temporary total rating under 38 C.F.R. § 4.29 for hospitalization due to service-connected PTSD with major depression.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected PTSD with major depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 22, 1988 to February 11, 1989, and from November 7, 1990 to May 30, 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Montgomery, Alabama and Cleveland, Ohio, Regional Offices (ROs).  In October 2004, a decision review officer's decision (DRO) by the Montgomery, Alabama, RO granted service connection for PTSD and assigned a 30 percent disability rating effective March 8, 1999.  Jurisdiction over this case subsequently was transferred to the Cleveland, Ohio, RO in September 2006.  

By a rating action in October 2006, the Cleveland, Ohio RO confirmed and continued the 30 percent rating for PTSD.  By a rating action in August 2008, the RO increased the rating for PTSD from 30 percent to 50 percent effective April 2, 2007.  A claimant is presumed to be seeking the highest rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the higher initial rating claim for PTSD remains in appellate status.  

In March 2009, the RO granted service connection for major depression effective December 6, 2007; at that time, the RO recharacterized the Veteran's disorder as PTSD with major depression, evaluated as 50 percent effective April 2, 2007.  

By a rating action in September 2009, the RO granted a temporary total rating effective July 9, 2009, to September 1, 2009, for hospitalization in excess of 21 days for service-connected PTSD with major depression.  That rating action also denied the Veteran's claim for a TDIU.  The Veteran perfected a timely appeal of that decision.  A supplemental statement of the case (SSOC) assigned an effective date of March 8, 1999 for the 50 percent rating for PTSD with major depression.  

The Board also notes that, in a rating action of November 2012, the RO denied service connection for Gulf War Syndrome, claimed as joint pain and diagnosed as mild arthritis of the knee.  Subsequently, in March 2013, the Veteran submitted a notice of disagreement (NOD) with the denial of her claim for service connection for gulf war syndrome, claimed as joint pain and diagnosed as mild arthritis of the knee.  A review of the record shows that the RO has not issued a statement of the case (SOC) with regard to this claim.  Accordingly, this issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Since the effective date of the award of service connection, the Veteran's PTSD with major depression has been manifested by ongoing symptoms of depression and anxiety, difficulty sleeping due to recurring nightmares, flashbacks, intrusive thoughts, mood swings, outbursts of anger, irritability, hypervigilance, social isolation, episodes of suicidal ideations, difficulty with interpersonal relationships, resulting in occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

2.  The RO awarded a temporary total disability rating for the Veteran's service-connected PTSD from July 9, 2009, to August 18, 2009, based on a period of hospitalization for PTSD in excess of 21 days.  

3.  There is no evidence that the Veteran's hospitalization for PTSD extended beyond August 18, 2009, or that she needed re-hospitalization, so as to warrant extension of the temporary total rating for hospitalization beyond that date under 38 C.F.R. § 4.29, or that the Veteran's PTSD required a period of "convalescence" so as to warrant continuation of the total hospital rating for periods of 1, 2, or 3 months.  

4.  The Veteran's service-connected PTSD with major depression has been so severe as to preclude substantial gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not more, for PTSD with major depression are met since the award of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for extension of temporary total rating for period of hospitalization for more than the 53 days awarded have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.29 (2014).  

3.  The criteria for a TDIU due exclusively to service-connected PTSD with major depression are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2003, September 2005 and June 2009 from the RO to the Veteran, which were issued prior to the RO decisions in October 2004, October 2006 and September 2009, respectively.  Additional letters were issued in July 2005, April 2007, and May 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of these letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claims decided herein has been obtained and associated with the claims file.  Neither the Veteran nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claims.  The Board concludes that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues adjudicated in this decision.  These VA examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).    

In summary, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence under the VCAA.  

Factual Background

The records indicate that the Veteran served on active duty from September 22, 1988 to February 11, 1989, and from November 7, 1990 to May 30, 1991.  The Veteran had service in Southwest Asia in support of Operation Desert Shield/ Desert Storm from December 27, 1990 to May 7, 1991.  

The Veteran's initial claim for service connection for PTSD (VA Form 21-526) was received in March 1999.  Submitted in support of the claim was a VA hospital summary, indicating that the Veteran presented to the Emergency Room on February 12, 1999, with increased depressed mood and suicidal ideation.  It was noted that the Veteran is a resident of the domiciliary and had been expressing suicidal ideation this evening day of admission to the domiciliary; she became irritable and refused to go to the hospital for treatment.   Later, at 7 PM she agreed to go to the hospital for treatment; she was then brought to the Emergency Room with intention of attempting to kill herself by cutting her wrists or to do anything to hurt herself.  The Veteran was told that she was noncompliant with her treatment protocol and she felt that she had a genuine reason to go to the Emergency Room since she had a fever and had told the health tech at the domiciliary but this was somehow not conveyed to the treatment team and the Veteran had forgotten to sign out of the program prior to going to the Emergency Room.  These actions led to patient being told that her post-traumatic stress disorder program would end at the end of 45 days which led to patient becoming depressed acutely and suicidal as noted above.  On examination, it was noted that hygiene was fair; psychomotor activity normal.  Veteran's speech was normal in rate and flow no latency noted.   Mood depressed and anxious affect congruent range normal.  Thought process was goal-directed, coherent.  Thought content was positive for feeling hopeless about the situation initially which later became more positive when she was given a second chance at the PTSD program.  She had no suicidal ideation either on February 16 or 17.  She was alert and oriented x 3 judgment fair insight partial.  The discharge diagnoses were adjustment disorder with depressed mood, PTSD, and dysthymia; she was assigned a GAF score of 50.  

Also submitted in support of the claim was another VA hospital summary, dated in November 1998, indicating that the Veteran was admitted to the PRRP unit for further treatment of her post-traumatic stress disorder symptoms which include flashbacks, nightmares, and depression.  It was noted that the Veteran s admitting urine drug screen was positive for marijuana.  As a result, the Veteran was referred to PRP and she was seen and evaluated on November 9, 1998.  She stated that she was not an addict and she was not interested in receiving treatment in PRP.  Therefore, it was determined that the Veteran would be given an irregular discharge from their program.  The discharge diagnoses were PTSD, marijuana abuse, and neurotic depression.  

The Veteran was afforded a VA examination in December 1999.  The Veteran indicated that she was called to Desert Storm and spent approximately six to seven months in the Desert Storm conflict working as a cook.  The Veteran related that the time she was in Saudi Arabia was a very frightening time; she reported that she was afraid of the missiles being fired and she was able to observe the thundering of artillery in the distance.  The Veteran indicated that, upon returning from Saudi Arabia, she went back to work at the nursing home where she had worked as a cook before service; however, she was only able to last a couple of months.  The Veteran reported spacing out, looking lost, having recollections of the frightening experiences in Saudi, and she thought that she was seeing snakes and explosions and was very frightened.  The Veteran also reports fears of snakes and explosions while she was in Saudi, and she thought that there were snakes in her boots while she was putting them on in Saudi and since that time.  The Veteran reports that since 1991 she has not been able to maintain continuous gainful employment.  

On mental status examination in December 1999, it was noted that the Veteran was well dressed and withdrawn.  The examiner noted that she sat slumped in her chair in the waiting room.  Her affect was flat.  Her speech was of low volume, soft spoken.  The Veteran answered questions cautiously and slowly.  She appeared to be withdrawn.  She had psychomotor retardation and answered questions very briefly.  The Veteran stated that at least once she heard voices which were upsetting to her and she did not want to talk about that.  She denied having any delusions; however, she admitted that she has been frightened by the explosions and traumatic experiences in Saudi and she has been reliving the experiences, such as fear of explosions, fear of bombs missiles, and snakes everywhere.  The Veteran stated that she feels isolated on the job whenever she tries to get a job.  She reported spending a lot of time alone and sometimes she "spaces out," isolates and does not know what she is doing.  She noted that this is the reason she has been terminated from various jobs.  The Veteran has felt suicidal on a number of occasions in the past but she never actually tried to kill herself.  At the present time, she contracts not to harm herself or anyone else.  She denied current drug or alcohol abuse.  It was noted that the Veteran has never been married and she has no children.  She has very few friends and isolates most of the time.  The Veteran reports that she feels depressed and pessimistic; she feels that the situation would never get better and she continues to relive experiences from Saudi Arabia.  The pertinent diagnoses were PTSD and major depression, recurrent, chronic; the examiner assigned a GAF score of 55.  The examiner stated that the Veteran clearly appears to qualify for the diagnosis of post-traumatic stress disorder and major depression chronic recurrent.  The examiner further noted that the post-traumatic stress experiences appear to adversely affect the Veteran's ability to function.  She has not been able to maintain employment consistently for the past nine years.  The examiner stated that the PTSD symptoms and diagnosis have had adverse effect in her ability to function especially on the job during the past nine years.  

Received in April 2000 was a lay statement from D. B., who served in the same unit as the Veteran.  D. B. related that they were exposed to a tremendous amount of trauma and stressful situations while stationed in Saudi Arabia.  D. B. indicated that the unit came under air and gas attacks, during which they were required to wear chemical protective gear.  D. B. noted that they were located in areas where they were vulnerable to snipers and could have been wounded or killed.  D. B. stated that they were placed in situations that were beyond their control, but in which they had to use their military expertise to make correct decisions.  

Received in July 2000 was a VA hospital summary, indicating that the Veteran was admitted to the PTSD unit in January 1999 to evaluate her for PTSD symptoms.  It was noted that, while in the program, the Veteran was noncompliant with treatment; she had episodes of depression where she was hospitalized for one week and, when she was readmitted, the Veteran was to be in compliance with all appointments and activities.  It was noted that the Veteran had failed to meet the criteria for readmission into the program; therefore she was discharged on April 2, 1999, with maximum benefit of the program.  

Received in September 2000 were VA treatment reports dated from July 2000 to August 2000.  During a clinica visit in August 2000, it was noted that the Veteran's presentation is consistent with an individual diagnosed with a major depressive episode-single occurrence-severe-without psychosis.  The Veteran described herself as feeling depressed and that she needed to go deeper in her therapy so that she can feel less irritable and angry.  She reported frequent thoughts about death and suicidal thoughts; however, she did not have a plan or intent to act on these thoughts as she hopes that her situation will improve.  She denied any homicidal ideation, plan, or intent.  The pertinent diagnoses were PTSD, chronic and major depressive episode, severe, without psychosis-melancholic; the Veteran was assigned a GAF score of 49.  

At the Veteran's personal hearing in December 2000, the Veteran reported that her unit was stationed in the outskirts of Dhahran and then moved out into the desert where she remained for the remainder of her Desert Storm service.  The Veteran related that she was in a transportation unit that transported fuel to the front.  She related that she never transported any fuel, but only cooked for the unit.  The Veteran indicated that during this time she also had to do guard duty 3-4 times per week, but never made any contact with any enemy personnel.  The Veteran testified that, while she was stationed in the desert, she witnessed artillery tanks and aircraft moving toward the front and that she could hear bombs going off in the distance.  The Veteran indicated that her unit was approximately 100 miles or less from the front.  She related that she was never in any actual combat with the enemy and did not receive any enemy chemical or artillery attacks.  The Veteran did relate that on one occasion enemy missiles did explode overhead and that she could hear the boom and that debris fell on the building she was in; she stated that, weeks later, she learned that the building had been destroyed by enemy missiles.  The Veteran denied ever having seen any American troops come under attack, or having seen any wounded soldiers.  The Veteran related that she has not had steady employment ever since her return home from service.  

Received in May 2002 were VA progress notes dated from January 1999 through April 2002.  These records show that the Veteran received follow up evaluation and treatment for symptoms of her PTSD, including group and individual therapy.  During a therapy session April 25, 2002, it was noted that the Veteran's mood was anxious and affect restricted; the assessment was PTSD and she was assigned a GAF score of 45.  These progress notes reflect GAF scores ranging from 40 to 55.  

Subsequently received were treatment records from the Social Security Administration (SSA), including VA as well as private treatment reports, dated from February 1999 through January 2004.  These records show that the Veteran received clinical attention and treatment for PTSD symptoms, including problems with nightmares, depression, anxiety, irritability and outburst of anger; GAF scores ranged from 35 to 55.  A February 1999 treatment note indicated that the Veteran was admitted to the hospital due to increased suicidal ideation and a plan to kill herself; she had a history of PSTD.  The pertinent diagnoses were major depression and PTSD; she was assigned a GAF score of 35.  

On the occasion of a VA examination in July 2004, the Veteran stated that she has difficulties both falling and staying asleep and on the average she sleeps four hours per day.  The Veteran indicated that if she sleeps a lot, she had a tendency to have nightmares, mostly involving military experiences.  The Veteran reported being short tempered.  She denied any homicidal or suicidal ideations, visual hallucinations, or paranoia.  She admitted Ideas of reference particularly during times when she feels stressed.  She also admitted to having auditory hallucinations.   

The Veteran reported that the frequency of her flashbacks will vary depending on her stress level.  She complained of having intrusive thoughts and increased anger.   She also complained of having repetitive thoughts when she's angry.  The Veteran indicated that she tries to avoid others and situations at an increasing level; she stated that she has difficulties feeling close to others.  The Veteran also reported problems with startled responses and hypervigilance.  She denied having any difficulties remembering details of the traumas.  Ms Powell was in gross contact with reality, and she was oriented to person place month year and day of the week but not to date.   Her immediate recent and remote memory skills were grossly intact.  In general, her concentration skills appeared to be moderate to adequate during the examination.  Similarly, no gross impairment in her cognitive functioning or communication skills was observed.  Conversationally, the impression of Average intelligence was created.  The pertinent diagnosis was PTSD, chronic, moderate; she was assigned a GAF score of 50.  

The examiner noted that the Veteran reported symptomatology associated with PTSD.  Specifically, she complained of having flashbacks, intrusive thoughts, increased anger, an avoidance of others and situations, a numbness of feelings difficulties feeling close to others, difficulties trusting others, hypervigilance, a heightened startle reflex some blocked memories and a foreshortened perspective of the future.  It is felt that her PTSD symptomatology is related to her being exposed to stressors while in the Gulf War.  In general, it is felt that her PTSD symptomatology has a moderate negative impact on both her social relationships and her ability to function in a work environment.  

Received in January 2005 were VA progress notes as well as private treatment reports, dated from January 1999 to July 2004, which show that the Veteran received ongoing clinical attention and treatment for her psychiatric disorder.  These records indicate that the Veteran participated in group and individual therapy sessions, which included dealing with anger management.  Among the records is the report of a private psychological evaluation, conducted by Dr. Karl Kirkland, dated in February 2005, who evaluated the Veteran for consideration of social security benefits.  At that time, the Veteran reported that her current symptoms included headaches, repetitive thoughts of rage, obsessive thoughts about politics particularly involving military decisions and an inability to work consistently. She last worked about six months ago in a manufacturing environment; she only worked there about two weeks. She could not remember the name of the company.  She currently lives alone in an apartment in Montgomery Alabama.  The Veteran reported that she lives an isolated life; she avoids people and close relationships.  Dr. Kirkland noted that the Veteran appeared to be withdrawn and isolated during the interview.  She denies any arrest record.  She also denied any use of drugs; however, her VA records reveal that she had a problem in the past with cannabis dependence.  The Veteran indicated that she does everything alone; she walks alone and she shops alone.  The Veteran also reported that she has flashbacks involving the war.  She indicates that she has been suicidal in the past.  A family member took a gun from her about a year ago because of concern about suicide.  She also has been paranoid in the past.  The examiner observed that the Veteran clearly has a tendency toward withdrawn behavior.  The pertinent diagnosis was PTSD by VA medical records, and major depression.  

Received in July 2005 was the report of a psychological evaluation conducted by Dr. William McIntosh in September 2002.  The Veteran reported having nightmares and difficulty distinguishing and recognizing reality clearly.  She has many frightening thoughts such as her being under attack by extremists or terrorists.  The claimant participated in a Gulf War Veterans group but that was too stressful for her and she dropped out.  It was noted that the Veteran currently has auditory hallucinations that tell her she is worthless.  The examiner noted that the Veteran's primary medical condition seemed to be depression, although she may have PTSD as well.  The examiner explained that it was difficult to tell how much stress the Veteran experienced under wartime conditions since she acted as a unit cook.  She was close to actual battle lines, but not actually in firefights.  It was noted that the Veteran lives in a simple rented room; she sometimes works at menial part time through a temporary agency.  It was further noted that she was mostly estranged from her family who has noted significant personality changes since she returned from the Middle East.  The pertinent diagnoses were major depression, recurrent, severe with psychotic and PTSD; she was assigned a GAF score of 48.  The examiner stated that the Veteran's ability to understand, remember and carry out one and two-step job instructions appears to be moderately impaired.  She has difficulty focusing due to mental confusion and problems perceiving reality correctly.  Her ability to interact with supervisors and co-workers is moderately impaired.  It was noted that the Veteran will only take part time jobs now where she can work alone since she does not feel comfortable around others and is especially distrustful.  Her ability to withstand the stress and pressure of day to-day work activity is considered to be severely to profoundly limited.  

The Veteran was afforded a VA examination in August 2005.  The Veteran reported difficulty sleeping due to recurrent nightmares that wake her feeling tense and confused with a headache; she stated that her nightmares have combat themes although not always exact replays of actual experiences.  The Veteran indicated that, even when she cannot remember the content of her dreams, the feeling is one of stress and fear.  The Veteran also reported feeling tired most days of the week.  She reported intrusive thoughts occurring almost daily.  The Veteran indicated that she continues to experience the irritability and anger that have characterized her affect since returning from the Gulf War.  The Veteran also reported she continues to exhibit social avoidance limiting her interaction to her mother, two sisters, and a friend.  She reported difficulty concentrating noting that she has limited her driving for the past 3-4 years because poor concentration/day dreams distract her from the task at hand.  She reported hypervigilance including checking locks and sitting in the back of a public room or against the wall.  

She has worked only two weeks since the last exam.  It was noted that she receives VA compensation and Social Security Disability Compensation.  It was reported that the Veteran lives alone; she indicated that she is independent for self-care, but she has depressive periods of 3-4 days almost monthly during which she remains in bed and neglects hygiene and activities of daily living.  She denied past and current suicidal ideation.  She admitted to occasional thoughts of assaulting someone else but denied any particular targets or any acting out of her thoughts.  Her socialization is limited to three family members, one friend, and one fellow church member.  She attends church service provided her friend accompanies her.  Her leisure activities are limited to walking or going to a women's fitness gym several days each week and religious study or bible reading.  The examiner observed that the Veteran's report suggests that her job functioning leisure functioning and social functioning are very restricted due to a mixture of PTSD symptoms and obsessive/ delusional thoughts; he also noted that the Veteran's self-care appears to be impaired by depression.  

On mental status examination in August 2005, the examiner noted that the Veteran s appearance was neat.  Her affect was mild anger/irritability and accompanied by a frown or scowl.  Her speech was clear.  She was quiet and volunteered little information other than direct answers.  The Veteran was oriented to person place and time.  Her thoughts were appropriate in progression; no delusions were evident today but her report of her obsessive thoughts suggested they sometimes have delusional or self-referential content.  She denied suicidal ideation but admitted to assaultive ideation as noted above.  She denied intent or loss of control.  Her concentration was estimated to fall in the low average range.  Her abstraction was estimated to fall in the average range.  She reported no panic attacks but shared the gross social discomfort noted above.  Her symptoms of reexperiencing avoidance and arousal appear to support continuation of the PTSD diagnosis.  In addition, she reported almost monthly depressive episodes lasting 3-4 days and impairing self-care.  She also described troublesome obsessive thoughts with no basis in reality.  This appears to be a symptom of thought disorder and not limited to depressive episodes nor associated with PTSD although further evaluation is recommended to clarify for treatment purposes.  The pertinent diagnoses were PTSD, chronic, and major depressive disorder, recurrent, severe, without psychotic features; she was assigned a GAF score of 48 for PTSD alone and 40 for PTSD with depression.  

The Veteran's application for TDIU (VA Form 21-8940) was received in September 2005.  The Veteran indicated that she worked in manufacturing, and she last worked since September 1990.  Submitted in support of the claim was a VA Form 21-4138, dated in January 2006, wherein the Veteran indicated that she had difficulty coping with the pressures of work; she stated that she has not been able to meet the challenges at work or the ability to solve problems.  As a result, she stated that has been unable to maintain gainful employment.  

Received in January 2007 were VA progress notes dated from December 2006 to January 2007, reflecting ongoing evaluation and treatment for the Veteran's PTSD and major depressive disorder.  

On VA examination in May 2007, the Veteran reported that she works in a factory doing aluminum castings where she has been working for approximately 4 months.  She reported that this experience is somewhat aggravating as she has a hard time getting her thoughts out and has a hard time remembering things.  She stated that it is difficult to communicate as her thoughts are all rambled and disorganized.  She also reported daily headaches.  She stated that she has not had her quetiapine in about 30 days.  She stated that the medication helps her sleep and she has not been sleeping well lately.  The Veteran indicated that she worries about memory loss and her thoughts as she is getting older.  She reported that she has strange thoughts like telling herself that she has to turn the lights off when they are already off.   It was noted that the Veteran lives alone; she is not married and has no children.  She reported that she usually wakes up confused.  She reported that outside of work she has no other activities or interest.  She denied any meaningful social life as she likes to isolate a lot and she has trouble talking to people.  She reported that she feels no emotions and cannot relate to others who are laughing or having a good time.  The Veteran reported difficulty sleeping and problems with headaches.  Her mood was described as bland with no emotion no excitement.  The Veteran admitted to feeling "limp and unexcited;" she denied current suicidal ideation.  She reported a lot of resentment about going to the military.  She stated that she has problems letting thoughts go when she gets angry.  She frequently feels "drained" in the morning.  She reported frequent dreams of about 2 times a week about weapons.  She wakes up startled and feels on guard. She reported not liking being around a lot of people as she feels she does not have enough space and feels agitated.  

It was noted in May 2007 that the Veteran came to the interview independently and on time.  She was casually dressed and adequately groomed.  She was cooperative with the assessment.  She presented as alert but somewhat lethargic.  Speech was clear and fluent if somewhat slow.  Thoughts were coherent and relevant to the topic at hand although they seemed slightly slowed.  Although no psychotic features were evident during the interview, she did admit to some perceptual distortions of the auditory and visual varieties.  Her mood was dysthymic.  Affect restricted Insight and judgment appeared adequate.  There was no evidence of thoughts of suicide or of harming others.  The pertinent diagnoses were PTSD and major depressive disorder; she was assigned a GAF score of 51.  

The May 2007 VA examiner stated that the Veteran's symptomatology appears to be most consistent with posttraumatic stress disorder and major depressive disorder at this time.  She meets at least 6 of the DSM-IV criteria for major depression including depressed mood, diminished interest and pleasure insomnia psychomotor retardation fatigue, and diminished ability to concentrate.  It was noted that she displayed symptoms of PTSD including hyperarousal in the form of sleep problems, irritability, and being on guard as well as reexperiencing of the stressor in the form of dreams.  There was some avoidance of situations like being around crowds, restrictive range of affect, and diminished Interest.  The examiner observed that many of the symptoms of depression and PTSD seemed to overlap; but since one cannot discriminate between symptoms that belong to one diagnosis or the others, then both diagnoses were given.  The examiner noted that there were some indications of hallucinatory phenomenon, but they did not appear to be prominent problems.  The examiner noted that the Veteran's general symptoms appear to be impacting on her socially to a significant degree and occupationally to a moderate degree.  The Veteran was considered competent to manage VA benefits.  

Received in February 2008 were VA progress notes dated from December 2007 to January 2008, which show that the Veteran continued to receive clinical evaluation and treatment for her psychiatric disorder, manifested by difficulty sleeping due to nightmares and memory problems.  The Veteran also reported problems with social isolation, dealing with crowds and anger.  These records reflect diagnoses of PTSD and major depressive disorder, and GAF score of 50.  

Received in May 2008 were VA treatment reports from the SSA, dated from January 1999 to May 2002, the findings of which were previously discussed.  The records essentially show that the Veteran continued to receive clinical evaluation and treatment for her psychiatric disorder.  Additional VA progress notes, dated from June 2008 to August 2008, were receiving reflecting ongoing evaluation and treatment for a psychiatric disorder.  

Received in December 2008 was a statement from a VA registered nurse, C. B. L., dated in October 2008, indicating that the Veteran was admitted to and was participating in the PTSD program at a VA hospital beginning October 15, 2008; she noted that the Veteran was scheduled to be discharged on November 28, 2008.  

Received in January 2009 was a VA hospital summary, indicating that the Veteran was admitted to a residential program on October 13, 2008.  During that period of hospitalization, the Veteran participated in individual and group cognitive progressive therapy sessions.  The Veteran was discharged in November 2008; the diagnoses were PTSD, current and major depressive disorder, recurrent, in partial remission.  She assigned a GAF score of 51.  

The Veteran was afforded a VA examination in February 2009; she indicated that, although she is currently receiving treatment, she continues to suffer from symptoms of PTSD.  The Veteran indicated that she had difficulty sleeping due to nightmares, flashbacks, anxiety and had difficulty being around other people.  She has also been on Social Security Disability for the past 5 years.  She noted that, during the past 4 years, she tried to go back to work doing some factory jobs with Chapter 31 but her employment was sporadic.  She only lasted a few months in either job and then she was let go; her most recent job was 4 months ago as a housekeeper for a housekeeping company where she vacuumed and cleaned floors.  She tried to do that for a couple weeks but she had difficulty being around other people taking directions remembering what to do and she has not even been able to get a part-time job since the last 4 months.  She is spending her time at home.  She is isolated.  The Veteran reported that she lives in an apartment in Xenia, Ohio.  She has not been able to obtain and maintain gainful employment.  She has nightmares and flashbacks.  She noted that current events in the media remind her of her combat experience; therefore, she avoids those things.  She has psychological numbing, anger, irritability, and depression.  She stated that she feels down most of the time.  She feels irritable.  She has difficulty being around other people which lead to a problem with any kind of employment.  No drug and alcohol abuse.  No hallucinations, no delusions, no suicidal and no homicidal ideations were reported.  The Veteran reported being on continuous treatment, but continues to have severe PTSD problems and major depression that are consistent.  

On mental status examination in February 2009, it was noted that the Veteran was casually dressed.  The examiner noted that she walked slowly, had difficulty with concentration and attention.  She was anxious and hypervigilant, looking around.  The Veteran reported experiencing severe depression, anxiety, irritability, pessimism about the future, nightmares and flashbacks.  She also reported seeing explosions and shadows which causes her to be frightened and she is not able to sleep even though she is taking all of her medications.  It was noted that the Veteran is not eminently suicidal or homicidal; however, she has severe depression that appears to be related to her PTSD and her fear and anxiety.  It causes her to be depressed and lead to isolation.  No psychotic process was identified, even though she sees flashbacks and shadows.  No hallucinations and no delusions were reported.  The pertinent diagnoses were PTSD, chronic, severe; and major depression, chronic and severe, secondary to PTSD.  The examiner stated that the Veteran's PTSD and depression has worsened, causes flashbacks and anxiety; he also noted that the PTSD interferes with the Veteran's ability to function.  The current GAF for posttraumatic stress disorder and major depression secondary to posttraumatic stress disorder is 42.  

The February 2009 VA examiner stated that, based on his evaluation, the Veteran suffers from PTSD which is chronic and severe and has not improved despite intensive treatment with psychotherapy inpatient treatment and medication; he noted that she also suffers from severe major depression recurrent.  The examiner stated that the major depression clearly is more likely than not related to the PTSD.  He further stated that the PTSD causes the Veteran to have anxiety, irritability, having difficulty being around other people, isolation and causes extensive pessimism about her ability to function in the future.  The examiner stated that the Veteran's functioning has not been there with regard to being able to keep a job or having any kind of relationship with other people and causes her to be alone, scared, anxious and depressed.  The examiner opined that there is a 50% chance or better that the PTSD is causing the Veteran's depression.  He noted that the level of disability caused by PTSD and depression has increased in the last 2 years as evidenced by the fact that she has not been able to even get part-time jobs in the last couple of years and her level of current disability is indicated by a GAF of 42 for her diagnosis of PTSD and depression.  It was noted that the Veteran is able to manage her own finances; her prognosis is poor despite intensive treatment.  She is not dangerous to herself or others at the present time.  She is not able to obtain and maintain gainful employment of any kind.  

Received in September 2009 were VA progress notes, dated from July 2009 to August 2009, reflecting ongoing treatment for symptoms of PTSD.  An attending note, dated in August 2009, reflects a GAF score of 45.  

Received in January 2010 were treatment records from the Social Security Administration, dated from June 1998 through March 2004.  The Disability Determination and transmittal form indicates that the Veteran was found to have become disabled, effective April 2, 2002, due to anxiety disorders.  SSA submitted supporting documents, including VA treatment records, which show that the Veteran received ongoing clinical evaluation and treatment for several disabilities, primarily a psychiatric disorder, diagnosed as PTSD and major depressive disorder.  

Received in June 2010 were VA medical records, dated from July 2009 to March 2010.  These records include a VA discharge summary, indicating that the Veteran was admitted to the hospital on July 9, 2009.  The admission diagnoses were PTSD, chronic, per history and depressive disorder NOS v. mood disorder, NOS; she was assigned a GAF score of 45.  It was noted that the Veteran had been receiving outpatient treatment but still had significant symptoms and dysfunction, and that prompted her to participate in the PTSD residential problem.  It was noted that she has had suicidal ideas but denies ever attempting suicide; she had no history of mania, DTs or withdrawal seizure.  It was noted that the Veteran participated well in all phases of the program; she managed her meds independently.  It was also noted that she was initially continued on her active outpatient meds and during the course of treatment other medications were added these included aripiprazole for her persistent irritability anger and mood instability and gabapentin for the chronic burning pain in her lower extremities.  She made a steady progress after an initial adjustment period, and she was able to graduate from the program as scheduled.  The discharge diagnoses were PTSD, chronic, per history and mood disorder, NOS; she was assigned a GAF score of 60.  During a clinical visit in October 2009, it was noted that the Veteran was dressed in clothing appropriate for the weather; hygiene was good.  She was fully oriented.  Her mood was depressed and affect sad.  The Veteran did not endorse feelings or thoughts of suicidal/homicidal ideations or auditory/visual hallucinations.  The Veteran indicated that she recently moved and planned to become more actively involved in the community.  It was noted that the Veteran continued to have difficulty with sleep disturbance, ruminating thoughts, startled responses, fear of society and being out after dark.  When seen in March 2010, it was noted that the Veteran was severely depressed with some mild level of anxiety.  The examiner stated, at that time, she was a high risk for suicide.  

The Veteran was afforded a VA examination in April 2011.  At that time, the Veteran reported that she had been working for past 6 months with ABM Janitorial services, a position she obtained through Job Services.  She reported verbal reprimands for "not following Instructions and Falling behind in her work as well as being written up for being argumentative with both coworkers and supervisor.  She reported people at work make fun of me and that she kept her guard from others on her job.  The Veteran described extreme difficulty with concentration and memory for both remote and recent events.  She described constant fear of interpersonal assault in addition to "enemy attack.  She described occasional somatic experiences; she stated "I feel like people are right up on me and that bullets are piercing me."  The examiner noted that the Veteran has reported mild psychotic experiences consistently throughout her records.  These experiences have been interpreted in the context of PTSD and substance abuse; however, the examiner noted that, at this time, the features revealed as persistent and as causing distress that warrants diagnostic label.  

On mental status examination in April 2011, it was noted that the Veteran's thoughts were poorly organized circumstantial and occasionally not relevant to questions asked.  Rate and flow of speech was slow; there was a pattern of irrelevant speech and loss of train of thought.  The Veteran described strong suspicious thoughts and exaggerated fears of being hurt robbed or tricked though overt delusional ideation cannot be verified.  The Veteran described auditory and visual hallucinations including hearing conversations in her head; at times, she caught herself listening to the conversation with loss of time (as much as 20 minutes per Veteran report).  She described that anger triggers these events in which internal stimuli become pronounced.  Veteran reported that these situations occur 1-2 times per month.  

No inappropriate behaviors were evidenced; the Veteran reported aloof sluggish and hostile behaviors.  No current suicidal ideation plan or intent. She reported that she has had no suicide attempts; she reported thoughts about suicide intermittently since returning from the Gulf War.  The Veteran denied homicidal ideation plan or intent.  She also described aggressive ideation occurring without specific victim plan or intent.  The Veteran Acknowledged history of harm to others.  While she denied legal charges, she reported occasional assaultive behaviors.  Veteran s hygiene was described as fair; there was evidence of adequate overall grooming and hygiene such as moderately groomed hair and nails and moderated clothing condition.  The Veteran described mild difficulties with performing activities of daily living such as bathing brushing teeth and maintaining order in her apartment.  She described going several days per week without doing these things when she is feeling preoccupied or depressed.  The Veteran was alert and oriented to time place person and circumstances.  

Recent memory was moderately impaired as evidenced by Veteran s loss of train of thought and circumstantial speech; she also reported difficulty tracking routine directions on her job.  Remote memory was moderately impaired as evidenced by vague responses to specific questions; she had difficulty recalling broad details and sequences of childhood experiences and military service.  The Veteran requested neuropsychological testing because she feels like she has "Alzheimer s;" she acknowledged being worried about not being able to describe symptoms for her doctors or to remember her daily instructions on her job.  Obsessive or ritualistic behavior was not reported.  Panic attacks were neither observed nor reported to occur.  The Veteran did report acute anxiety and chronic fearfulness/suspiciousness of others.  Mood and affect were blunted in range and intensity primarily dysphoric and suspicious.  Veteran described symptoms of avolition and anhedonia.  The Veteran appears to have an effect on behavior and mood.  The Veteran described verbal aggression toward loved ones and people at work.  The examiner noted that sleep impairment appeared to mildly interfere with daytime activities in that Veteran reported difficulty sleeping.  

Veteran s depressive and psychotic features along with her chronic use of marijuana are exacerbated by incidents of past trauma and symptoms of PTSD.  Further PTSD symptoms are likely to exacerbate this Veteran s withdrawal numbing and abuse of substances Opinion regarding Prognosis/Impact on work Remissions and capacity for adjustment Guarded Limited episodes of remission despite ongoing treatment episodes ADLs current moderately impacted by PTSD and Depression with Psychotic Features.  The examiner stated that, in either sedentary or physically active work, the Veteran's suspiciousness, avolition, and hyperarousal are likely to interfere with her employability productivity and performance.  Her ability to respond to job-related changes and feedback is deemed to be compromised due to the symptoms of PTSD and Depression with Psychotic Features.  The examiner also observed that the Veteran's mental alertness is likely to be significantly compromised due to mental fatigue.  She is likely to continue to be unable to sustain attention to details on a job.  He noted that the Veteran demonstrates severe problems with frustration tolerance in the past resulting in aggressive behavior thoughts of suicide and aggressive ideation.  She is likely to continue to reveal socially inappropriate responses on a job.  The examiner noted that the Major Depressive and PTSD signs and symptoms result in deficiencies in most of the following areas Work school family relations judgment thinking and mood; he noted that these deficiencies include being limited to no social/recreational interactions conflicts with family supervisors and coworkers difficulty concentrating remembering and organizing thoughts, suspiciousness of others and hypervigilance for danger, depressed mood, avolition and poor motivation, lack of follow-through with personal goals.  The examiner noted that PTSD and Major Depressive symptoms require continuous medication.  

Received in May 2011 were VA progress notes dated from June 2010 to March 2011, reflecting ongoing treatment for symptoms of PTSD and major depressive disorder.  Subsequently received in December 2011 were VA progress notes dated from September to October 2011, indicating that the Veteran continued to receive clinical evaluation and treatment for symptoms of her PTSD and major depression.  

Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, DC 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2014).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The Board finds that evidence supports assigning an initial 70 percent rating for the Veteran's service-connected PTSD.  The Veteran's disability due to his service-connected PTSD more closely approximates the criteria for a 70 percent rating throughout the appeal period.  In this regard, it must be kept in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.  Specifically, while there is no evidence of obsessional rituals that interfere with routine activities, or speech intermittently illogical, obscure or irrelevant, the Veteran does have depression that affects her ability to function.  VA progress notes are replete with notations from as far back as 1998 that the Veteran had been experiencing episodes of depression, anxiety, irritability, and social withdrawal.  The pertinent evidence of record shows the Veteran's service-connected PTSD was manifested by intrusive thoughts relating to her service in the Persian Gulf.  Other symptoms include difficulty sleeping due to nightmares, chronic anxiety, hyperarousal, anger outbursts, irritability, and social isolation.  The evidence shows the Veteran's PTSD symptoms are of such severity and persistence that they can be said to have caused deficiencies in most areas, including her mood, family relations, and work.  Significantly, throughout the appeal period, the Veteran has described her mood as depressed.  

In fact, in February 1999, the Veteran was admitted to a VA hospital due to increased suicidal ideation and a plan to kill herself.  The records at that time refect diagnoses of PTSD and major depression; she was assigned a GAF score of 35.  VA progress notes dated in February 1999, August 2000, April 2002, December 2007, August 2009 and October 2009 reflect depression, difficulty sleeping due to nightmares, flashbacks, intrusive thoughts, difficulty concentrating, social isolation, and irritability; the Veteran was assigned GAF scores ranging from 45 to 51.  Scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  Specifically, following her VA examination in February 2009, the pertinent diagnoses reported were PTSD, chronic, severe; and major depression, chronic and severe, secondary to PTSD.  The examiner stated that the Veteran's PTSD and depression had worsened, caused flashbacks and anxiety; he also noted that it interfered with her ability to function.  The current GAF for PTSD and major depression secondary to PTSD is 42.  The examiner further stated that the PTSD causes the Veteran to have anxiety, irritability, having difficulty being around other people, isolation and causes extensive pessimism about her ability to function in the future.  

During a VA hospital admission in July 2009, it was noted that the Veteran had been receiving outpatient treatment but still had significant symptoms and dysfunction, and that prompted her to participate in the PTSD residential problem.  When seen in March 2010, it was noted that the Veteran was severely depressed with some mild level of anxiety.  The examiner stated, at that time, she was a high risk for suicide.  Moreover, during the recent VA examination in April 2011, the examiner noted that the Major Depressive and PTSD signs and symptoms result in deficiencies in most of the following areas Work school family relations judgment thinking and mood.  In light of the foregoing, the Board finds that the clinical findings reflect that the Veteran's PTSD with major depression causes occupational and social impairment with deficiencies in most areas.  Thus, the schedular criteria for a 70 percent evaluation have been approximated.  

On this record, the Board considers the evidence to satisfactorily approximate symptoms of behavior that interfere with routine activities; panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances, especially in a work-like setting, that may be said to approximate the criteria for a 70 percent initial disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, the Veteran's GAF scores have ranged from 35 to 60; scores on the lower end, such as 45 and 50, reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  Her GAF score most recently and prominently was shown to be 45, indicating findings showing employment problems, an inability to work with authority, and requiring chronic hospital admission and increases in her psychotropic medications.  Consequently, with resolution of reasonable doubt in his favor, it may be said that she demonstrates occupational and social impairment with deficiencies in most areas; thus, the schedular criteria for a 70 percent evaluation have been approximated.  

The evidence does not show, however, that the Veteran had symptoms severe enough to warrant a 100 percent rating.  Although the Veteran reported persistent intrusive recollections, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions, or give the impression that the intrusive recollections were hallucinatory in character or as disabling as persistent delusions or hallucinations.  She did not manifest or nearly manifest the behavioral elements of 100 percent disability. There is no documented instance of grossly inappropriate behavior.  There is no report of any episodes of inability to perform activities of daily living.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, her occupation, or of her own name.  In essence, total occupational and social impairment is not shown.  Taking the evidence all together, the preponderance of the evidence is against a rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, DC 9411 (2014).  See Mauerhan, 16 Vet. App. at 436.  Indeed, the Board finds that the Veteran's PTSD symptoms, to include her avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2014).  The Veteran does not have such symptoms as contemplated by the criteria for a 100 percent evaluation.  See Mauerhan, 16 Vet. App. at 436.  For all the foregoing reasons, the Board finds that a 70 percent, but no higher, rating for PTSD with major depression is warranted from March 8, 1999.

TDIU

As for the claim for TDIU, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran meets the criteria for a schedular TDIU as of March 8, 1999, as her only service-connected disability of PTSD with major depression is now rated as 70 percent disabling from this date.  The Board further finds that, since the Veteran returned from service in 1990, she has likely been unable to work because of her PTSD with major depression.  

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  

Review of the records from this time period reflects that the Veteran has been unable to obtain gainful employment since being discharged from service in 1990.  Most significantly, in February 1999, the VA examiner stated that the Veteran's functioning has not been there with regard to being able to keep a job.  The examiner noted that the level of disability caused by PTSD and depression has increased in the last 2 years as evidenced by the fact that she has not been able to even get part-time jobs in the last couple of years and her level of current disability is indicated by a GAF of 42 for her diagnosis of PTSD and depression.  It was noted that the Veteran is able to manage her own finances; her prognosis is poor despite intensive treatment.  The examiner stated that the Veteran is not dangerous to herself or others at the present time; however, she is not able to obtain and maintain gainful employment of any kind.  More recently, in April 2011, the VA examiner stated that the Veteran demonstrates severe problems with frustration tolerance in the past resulting in aggressive behavior, thoughts of suicide, and aggressive ideation.  She is likely to continue to reveal socially inappropriate responses on a job.  The examiner opined that the Major Depressive and PTSD signs and symptoms result in deficiencies in most of the following areas: Work, school, family relations, judgment, thinking and mood; he noted that these deficiencies include being limited to no social/recreational interactions conflicts with family supervisors and coworkers difficulty concentrating remembering and organizing thoughts, suspiciousness of others and hypervigilance for danger, depressed mood, avolition and poor motivation, lack of follow-through with personal goals.  The Board notes that there is no medical opinion or evidence that directly contradicts the opinion from this examiner that the Veteran's PTSD with major depression more likely than not results in unemployability.  This opinion was made following a review of all the pertinent evidence.  For all the foregoing reasons, the Board finds that a schedular TDIU is warranted.  

Temporary Total Disability Rating

Under 38 C.F.R. § 4.29, for ratings for service-connected disabilities requiring hospital treatment or observation, a total disability rating will be assigned, without regard to other provisions of the rating schedule, when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  

(a) Subject to the provisions of paragraphs (d), (e), and (f) of this section this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  A temporary release, which is approved by an attending Department of Veterans Affairs physician as part of the treatment plan, will not be considered an absence.  

(1) An authorized absence in excess of 4 days, which begins during the first 21 days of hospitalization, will be regarded as the equivalent of hospital discharge effective the first day of such authorized absence.  An authorized absence of 4 days or less, which results in a total of more than 8 days of authorized absence during the first 21 days of hospitalization, will be regarded as the equivalent of hospital discharge effective the ninth day of authorized absence.  

(2) Following a period of hospitalization in excess of 21 days, an authorized absence in excess of 14 days or a third consecutive authorized absence of 14 days will be regarded as the equivalent of hospital discharge and will interrupt hospitalization effective on the last day of the month in which either the authorized absence in excess of 14 days or the third 14 day period begins, except where there is a finding that convalescence is required as provided by paragraph (e) or (f) of this section.  The termination of these total ratings will not be subject to § 3.105(e) of this chapter.  

(b) Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  

(c) The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of Veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  

(d) On these total ratings Department of Veterans Affairs regulations governing effective dates for increased benefits will control.  

(e) The total hospital rating if convalescence is required may be continued for periods of 1, 2, or 3 months in addition to the period provided in paragraph (a) of this section.  

(f) Extension of periods of 1, 2 or 3 months beyond the initial 3 months may be made upon approval of the Veterans Service Center Manager.  

The Veteran has been assigned a temporary total rating (100 percent) from July 9, 2009 to August 18, 2009, for hospitalization in excess of 21 days due to service-connected PTSD with depressive disorder.  This period constitutes a total of over 50 days of compensation for hospitalization.  The Veteran essentially contends that she should have received a temporary total evaluation for two months instead of just one month, because she was hospitalized for his PTSD for more than 21 days in April and more than 21 days in May, i.e. warranting hospitalization for 42 days.  

By way of history, VA treatment records reflect that the Veteran was admitted to the VA Medical Center Lexington on July 9, 2009, into the PTSD treatment program, and that she was discharged on August 18, 2009 after 40 days.  The Veteran does not dispute this fact.  

Based on the foregoing, and pursuant to the provisions of 38 C.F.R. § 4.29, the RO assigned a 100 percent rating for hospitalization in excess of 21 days, from July 9, 2009 (date of initial hospitalization) to September 1, 2009 (first day of month after discharge from hospitalization).  The regulations dictate that if a Veteran is hospitalized for a period of more than 21 days for a service-connected disability, he/she is entitled to a temporary total rating for that entire period of hospitalization, not for every 21 day period that he/she is hospitalized during that one single admission.  If the Veteran had been discharged 21 days after his admission on July 9, 2009, and then readmitted for more than 21 days for treatment of his PTSD, or another service-connected disability, then she would have been entitled to a temporary total rating for two separate time periods.  That is not the case here.  The evidence clearly shows that the Veteran was hospitalized on only one occasion, and treated for 40 consecutive days, from July 9, 2009 to August 18, 2009, with no discharge, absence or break in treatment during that time period.  

The record shows that the Veteran was admitted to a VA Medical Center on July 9, 2009, for treatment regarding suicidal ideation, increased depression and irritability.  It was noted that the Veteran had been receiving outpatient treatment but still had significant symptoms and dysfunction, and that prompted her to participate in the PTSD residential problem.  It was noted that the Veteran participated well in all phases of the program; she managed her meds independently.  It was also noted that she was initially continued on her active outpatient meds and during the course of treatment other medications were added these included aripiprazole for her persistent irritability anger and mood instability and gabapentin for the chronic burning pain in her lower extremities.  She made a steady progress after an initial adjustment period, and she was able to graduate from the program as scheduled.  Her discharge diagnoses were PTSD, chronic, per history and mood disorder, not otherwise specified; she was assigned a GAF score of 60.  

The Veteran was hospitalized for PTSD on from July 9, 2009 to August 18, 2009, and she received outpatient treatment for PTSD after her August 18, 2009 discharge.  The RO assigned the effective date of the total temporary rating from July 9, 2009 (i.e., the date of initial admission to VA Medical Center Lexington), to September 1, 2009 (i.e., the first day of the month following hospital discharge, and/or termination of treatment for service-connected PTSD), pursuant to the provisions of 38 C.F.R. § 4.29.  See 38 C.F.R. § 4.29.  There were no allegations or evidence that convalescence was required for her PTSD and no additional hospital admission for her PTSD following her discharge in August 2009.  The record evidence shows that, during a follow up visit in September 2009, the Veteran reported receiving treatment for her PTSD.  She stated that she has been taken off Geodon and was put on Aibilify and her medications are working for her.  She denied suicidal ideations, homicidal thoughts and hallucinations.  The subsequent VA mental health treatment notes reflect improvement of the Veteran's symptoms.  Therefore, the Board finds that there is no legal basis to grant an extension of temporary total disability benefits for PTSD beyond September 1, 2009.  

In summary, the evidence does not show that the Veteran required convalescence after her hospitalization.  38 C.F.R. § 4.29(e).  The August 2009 Discharge Summary, while noting that she would be followed by the VA clinic, did not indicate that the Veteran required any type of convalescence.  Thus, August 31, 2009 is the proper date for the termination of the temporary total rating and an extension is not warranted.  The termination date properly is the last day of the month of the hospital discharge.  See 38 C.F.R. § 4.29(a).  Thus, the criteria for an extension of a temporary total disability rating under § 4.29 have not been met.


ORDER

Entitlement to an initial 70 percent rating for PTSD with major depression is granted.  

Entitlement to an extension of a temporary total disability rating for hospitalization due to service-connected PTSD with major depression is denied.

Entitlement to a TDIU due exclusively to service-connected PTSD with major depression is granted.  


REMAND

The Veteran contends that she incurred gulf war syndrome during active service.  She specifically contends that joint pain (diagnosed as mild arthritis of the knee) was incurred while on active service in the Persian Gulf War.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

As noted in the Introduction, by a November 2012 rating action, the RO denied the Veteran's claim of entitlement to service connection for Gulf War Syndrome, claimed as joint pain, diagnosed as mild arthritis of the knee.  Received in March 2013 was a statement from the Veteran wherein he expressed disagreement with the denial of his claim for service connection.  The Board notes that a statement of the case (SOC) addressing the matter of entitlement to service connection for Gulf War Syndrome, claimed as joint pain, diagnosed as mild arthritis of the knee has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon, 12 Vet. App. at 238.  

Accordingly, this claim is REMANDED for the following action:
 
The AOJ must issue the Veteran and her attorney an Statement of the Case (SOC) addressing the issue of entitlement to service connection for Gulf War Syndrome, claimed as joint pain, diagnosed as mild arthritis of the knee.  This claim should be returned to the Board only if the Veteran perfects a timely appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


